Case 1:20-cv-08026-AT-BCM Document 43 Filed 09/09/21 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES SED
YVETTE VOZZO, DOC #)
DATE FILED: _ 9/9/2021
Plaintiff,
-against- 20 Civ. 8026 (AT)
THE WAY INTERNATIONAL, MICHAEL ORDER
MINNETTA.
Defendants.

 

 

ANALISA TORRES, District Judge:

The case management conference scheduled for September 16, 2021, is ADJOURNED to
November 16, 2021, at 10:20 a.m. By November 9, 2021, the parties shall file their joint status
letter.

SO ORDERED.

Dated: September 9, 2021
New York, New York

O7-

ANALISA TORRES
United States District Judge
